Van Brunt, P. J.
(dissenting):
The right to tax would not be of much value if there were no-power to collect. The tax bears the same relation to a non-resident as to a resident, and as a tax is a debt due from a resident and is-collectible by suit, it would seem to follow that a tax against a nonresident would be collectible in the same manner when the court can. get jurisdiction of the non-resident by service of process.
In opposition to this view it has been urged that the tax is collectible because it is made by statute a lien upon the personal property taxed. But it is difficult to see how such a lien could be enforced against bank shares or the shares of any corporation, the *611owner of which is a non-resident and holds the certificates for the shares which he owns, which certificates are in their nature semi-negotiable securities^ and to which a purchaser without notice gets a perfect title by delivery of the same with a proper power of transfer. (McNeil v. Tenth National Bank, 46 N. Y. 325 ; Knox v. Eden Musee Co., 148 id. 441, 454.)
O’Brien, J., concurred.
Judgment reversed, new trial granted, costs to appellant to abide event.